internal_revenue_service number release date index number --------------------------------------- ------------------------------------------------------------ -------------------------- ----------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-151402-05 date march ------------------------------------------------------------------ --------------------------------------------------------------------- legend company x -------------------------------------------------------------- company y dear ------------- this is in response to your letter dated date requesting a ruling concerning the federal_income_tax treatment of benefits received under a life_insurance_contract rider you represent that company x is a stock_life_insurance_company and a calendar-year taxpayer that is subject_to tax under sec_801 of the internal_revenue_code the code company x is a member_of_an_affiliated_group of corporations filing life nonlife consolidated federal_income_tax returns the parent of this affiliated_group is company y an individual is considering purchasing a term life_insurance_policy issued by company x with a critical illness rider attached neither the policy nor the critical illness rider has any cash_value the critical illness rider will pay a one-time lump sum benefit critical illness rider benefit of up to dollar_figure to the policy owner during the insured’s life time if the insured is diagnosed by a physician as having a qualifying covered condition only one critical illness rider benefit payment is permitted during the insured’s lifetime the critical illness rider benefit will be reduced by when the insured reache sec_65 benefits plr-151402-05 paid under the critical illness rider will reduce the death_benefit payable under the policy by an equal amount the covered conditions are defined in the critical illness rider to include only cancer heart attack myocardial infarction kidney failure loss of limb s major organ transplant paralysis and stroke cerebrovascular accident sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer sec_105 of the code provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior year gross_income does not include amounts referred to in sec_105 if such amounts are paid to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care of the taxpayer his spouse and dependents sec_105 of the code provides that gross_income does not include amounts referred to in sec_105 to the extent such amounts constitute payments for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent and are computed with reference to the nature of the injury without regard to the period the employee is absent from work the critical illness rider will be treated as accident_or_health_insurance for purposes of sec_104 and sec_105 of the code accordingly based on the representations made and the authorities cited above we conclude as follows benefits received under the critical illness rider will be excludable from the recipient's gross_income under sec_104 of the code to the extent they are attributable to the recipient’s after-tax contributions plr-151402-05 benefits payable under the critical illness rider are neither reimbursements of medical_expenses of the recipient nor computed with reference to the nature of the recipient's injury accordingly benefits received by an employee under the critical illness rider are includible in the employee's gross_income under sec_105 of the code to the extent that they are attributable to contributions of his or her employer that were not includible in his or her gross_income or are paid_by the employer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities
